EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Form S-3 (333-151220) and on Forms S-8 (No. 333-151856, No. 333-147665, No. 333-132760) of Arena Resources, Inc. of our reports dated March 1, 2010 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K/A. /s/Hansen, Barnett & Maxwell, P.C. HANSEN, BARNETT& MAXWELL, P.C. Salt Lake City, Utah April
